On Rehearing.
Assuming that the learned Attorney General is serious in his contention that evidence of the anti-beer campaign of the church was admissible against the defendants separately and severally, such a contention is disposed of by a reading of the several questions, plainly improper in form, which sought to, and did, elicit patently illegal, irrelevant and hearsay testimony.
The liquor question, and the evils attendant upon its use, or misuse, has been, and is, a fervid issue in this State and the subject of fervorous argument and earnest partisanship. And before injecting it into the trial of and against these defendants as basis for a motive of arson it should have had, at least, some slight tendency of relevancy as regards the defendants. Clearly, and undoubtedly, such is not the case.
So, grounding our reversal both upon the impropriety in form of the questions asked as well as the illegality and irrelevancy of the evidence elicited thereby, the application for rehearing is overruled.
Opinion extended.
Rehearing denied.